Citation Nr: 1623054	
Decision Date: 06/08/16    Archive Date: 06/21/16

DOCKET NO.  09-11 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for a disability manifested by dizziness, to include as a result of an undiagnosed illness, or in the alternative, as secondary to service-connected migraine headaches.

2. Entitlement to service connection for a disability manifested by low back pain, to include as a result of an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2001 to November 2006.  The Veteran has confirmed service in the Southwest Asia theatre of operations during the Persian Gulf War.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

As a matter of background, this appeal previously came before the Board in August 2012, at which time it remanded the issues on appeal so that the Veteran could be afforded a VA examination and be provided with Veterans Claims Assistance Act of 2000 (VCAA) notice.  In September 2014, the Board again issued a remand because, although the Veteran failed to appear for her scheduled examination, it was unclear from the evidence of record whether she had been adequately notified of the appointment.  Accordingly, the Board ordered that a new examination be scheduled and that VCAA notice again be sent to the Veteran's correct address.  In August 2015, the Board again issued a remand, again noting returned mail from the Veteran's address and stating that it was unclear whether the Veteran had been made aware of the examination scheduled for her.  Following that remand, the RO took steps, which for the reasons discussed below, the Board finds are compliant with its prior orders.  The appeal is now appropriately returned to the Board.  


FINDINGS OF FACT

1. Competent evidence of record does not show a present diagnosis associated with dizziness or low back pain at any time during the appeal period.

2. A May 2007 VA general physical examination does not fully address possible x-ray evidence and does not provide sufficient discussion for why the Veteran's reported symptoms cannot be attributed to a known diagnosis.  

3. The Veteran failed to appear for a scheduled January 2016 VA examination; her representative has conceded that she did not have good cause to miss that examination.

4. The weight of the evidence fails to show that the Veteran's dizziness and/or low back pain cannot be attributed to a known clinical diagnosis, or that they are part of a medically unexplained chronic multisymptom illness.


CONCLUSIONS OF LAW

1. The criteria for service connection for a disability manifested by dizziness, to include as a result of an undiagnosed illness, or in the alternative, as secondary to service-connected migraine headaches, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310, 3.317, 3.655, 4.3  (2015).   

2. The criteria for service connection for a disability manifested by low back pain, to include as a result of an undiagnosed illness, have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.317, 3.655, 4.3.   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015). Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in October 2014.  Further, the Veteran has not raised issue with the notification provided in this matter.  

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1). VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim. 38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  The RO has obtained the Veteran's VA treatment records, service treatment records, prior VA examination reports, military personnel records, statements from the Veteran's representative, and lay statements from the Veteran and acquaintances.  

As discussed above, the Board has remanded this case on three prior occasions so that the Veteran could be afforded a VA examination in connection with this claim.  Records associated with the claims file show that the Veteran was initially scheduled for an examination on January 15, 2016, but that she personally cancelled the appointment due to a headache.  On January 19, 2016, the Veteran called to reschedule the appointment that was set for January 28, 2016, and an appointment letter was sent to her verified address.  On January 28, the Veteran failed to appear for her scheduled examination.  

"[T]he duty to assist is not always a one-way street.  If a [claimant] wishes help, [she] cannot passively wait for it in those circumstances where [she] may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In this case, the RO verified the Veteran's mailing address and personally contacted her to schedule the examination, as required by the Board in its previous remand.  While a copy of that notification letter is not of record, the record shows that the Veteran knew of the scheduled examination as she personally called to reschedule it for a more convenient date.  The RO accommodated the Veteran's request and she failed to appear at the designated time.  In May 2016, the Veteran's representative submitted an informal hearing presentation in which it conceded that the Veteran had not provided an adequate reason or good cause for missing the scheduled examination.  See Hyson v. Brown, 5 Vet. App. 262, 265 (1993). 

At this point, the Veteran has been notified on multiple occasions of the importance of appearing for a scheduled examination.  In light of the Veteran's failure to appear at the most recent scheduled VA examination, the Board finds that disposition of the Veteran's claim based on the evidence of record is appropriate.  See 38 C.F.R. § 3.655 (2015).  

Hence, the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).    

II. Service Connection

VA is obligated to develop and consider all theories of entitlement that are raised by the record or by the claimant.  See Robinson v. Mansfield, 21 Vet. App. 545 (2008).  

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).  In addition, certain chronic diseases, including arthritis and organic disease of the nervous system, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

A disability may also be found service connected on a secondary basis by demonstrating that the disability is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310 (2015).

A. Dizziness

The Veteran's service treatment records contain conflicting evidence of dizziness during active service.  In September 2003, the Veteran denied a history of dizziness or balance problems.  (See STRs p. 34, 39).  A post-deployment health assessment completed on February 21, 2005, indicated that the Veteran experienced dizziness, fainting, or lightheadedness during her prior deployment, but that she no longer experienced that symptom.  (See STRs p. 21).  A report of medical history completed by the Veteran on September 27, 2005, denied a history of dizziness or fainting spells.  (See STRs p. 16).   A post-deployment health assessment questionnaire completed by the Veteran on November 3, 2005, denied that an injury sustained during deployment caused symptoms such as dizziness.  (See STRs p. 10).  Upon separation in July 2006, the Veteran reported a history of dizzy spells.  (See STRs p. 56).      

In May 2007, the Veteran was afforded a VA general medical evaluation in connection with her various pending service-connection claims.  She was interviewed about her vertigo symptomatology.  She said that she had some equilibrium changes at times while in the military, particularly "a little bit of trouble with her balance and episodes of feeling like she was going to fall."  The Veteran also noted that she never did, in fact, fall.  Her symptoms were described as an instantaneous feeling.  She reported several such episodes since leaving service.  The examiner stated that her description of the symptoms was "vague" and that it did not affect her usual activities.  The examiner concluded that there was insufficient clinical information available for a diagnosis related to vertigo.  (The Board recognizes that this examination report does not fully discuss how such a conclusion was met, and is therefore, inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that an examination must provide a sufficiently detailed description of a disability so that the Board's evaluation will be a fully informed one.); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that an examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.)).  

The Veteran, for her part, reports that she experienced ongoing periods of dizziness during active service, but that she did not report such symptomatology as it would affect her flight status at the time.  (See 5/2008 Notice of Disagreement). 

Although the Veteran has reported ongoing episodes of dizziness since active service, the Board finds that service connection for a disability manifested by dizziness is not appropriate at this time.  Specifically, the Board finds that the claim fails the first criteria for direct service connection because the Veteran does not have a presently diagnosed disability.  Here, the Board notes that in May 2007 a VA examiner recorded the existence of symptoms, but could not provide a specific diagnosis to accompany them.  Although this conclusion is inadequate, it is the only evidence of record which addresses the existence of a disability from a medical perspective.  The Board also notes that the Veteran has been afforded ample opportunity to submit additional evidence of a present diagnosis, as well as report for a VA examination.  However, as addressed above, she did not appear for the scheduled examinations.  

The Board does acknowledge the Veteran's testimony as to the ongoing nature of her symptoms.  In so doing, the Board recognizes that symptomatology alone, such as spinning sensation and dizziness, without a diagnosed identifiable underlying malady or condition, does not constitute a disability.  A lay person is certainly competent to report observable symptomatology.  Barr, 21 Vet. App. at 307-08 (a layperson may testify as to a condition within his or her knowledge and personal observation).  However, the record does not show that the Veteran is competent to provide a diagnosis of a specific condition which may be service-connected.  See 38 C.F.R. § 3.159 (2015) (stating that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statements, or opinions). Altogether, the record does not show a present diagnosis associated with her dizziness.

Accordingly, absent a presently diagnosed condition, direct service connection must be denied.  38 C.F.R. §§ 3.303, 3.304.

Likewise, the Board recognizes that a present diagnosis is also required for service connection on a presumptive basis.  Further, the Veteran has raised the possibility of her condition being secondary to her service-connected migraine headaches.  However, secondary service connection also requires a present diagnosis in order to grant.  Accordingly, the Board must also deny the claim based on presumptive and secondary bases.  38 C.F.R. §§ 3.307, 3.309, 3.310.  

B. Low Back Pain

The Veteran's service treatment records show occasional complaints of back pain, primarily related to cervical or neck pain, although no diagnosis associated with that pain is given.  (See, e.g., STRs p. 2).  The Veteran self-reported in her post-deployment health assessments that she did not experience back pain during any deployment.  On separation in April 2006, the Veteran did report recurrent back pain, although she did not specify where in her back she experienced that pain.  (See STRs p. 56).  

In May 2007, the Veteran was afforded a VA examination.  At that time, the Veteran claimed to mainly have pain in the upper back area between the shoulder blades, not in the lumbosacral area.  On examination she had no lumbar tenderness or spasm.    The examiner observed range of motion but did not appear to obtain films of the spine.  X-ray evidence of the spine was not discussed.  The examiner concluded that there was insufficient clinical information available for a diagnosis related to a lumbosacral spine condition.  

Here, the Board recognizes that the Veteran is competent to report observable symptomatology such as pain.  However, pain alone is not a disability- a medical diagnosis must be rendered.  Although the Board has previously found that the May 2007 examination report was inadequate upon which to rely in adjudicating this matter, see Stefl, 21 Vet. App. at 124, the Veteran has failed to appear for subsequent VA examinations.  Neither has she provided any further evidence of a medical diagnosis associated with her symptoms.  Accordingly, for the reasons discussed above with regard to the claim for dizziness, there remains no present diagnosis associated with a thoracolumbar spine disability or the reported low back pain.

Accordingly, absent a presently diagnosed condition, direct and presumptive service connection must be denied.  38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309.

C. Gulf War Considerations

In addition to direct, presumptive, and secondary service-connection, if a Veteran served in the Southwest Asia theatre of operations during the Persian Gulf War, service connection may also be established on an alternative presumptive basis under 38 C.F.R. § 3.317, which provides that service connection may be warranted for such Gulf War veterans who exhibit objective indications of "a qualifying chronic disability" that became manifest during active military, naval, or air service in the Southwest Asia theatre of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. § 3.317(a)(1) (2015).  

For purposes of such presumptive service connection, there are two types of qualifying chronic disabilities: (1) an undiagnosed illness, and (2) a medically unexplained chronic multisymptom illness.  38 C.F.R. § 3.317(a)(2).  (Presumptive service connection may also be available for certain diagnosed infectious diseases.  38 C.F.R. § 3.317(c).  As that pathology is not indicated by the evidence of record, that theory of service connection will not be addressed at this time).  

An undiagnosed illness is defined as a condition that by history, physical examination, and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  

A medically unexplained chronic multisymptom illness is one defined by a cluster of signs or symptoms such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders.  A "medically unexplained multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities."  38 C.F.R. § 3.317(a)(3)(ii).  A chronic multisymptom illness of partially understood etiology and pathophysiology will not be considered medically unexplained.  Id.  

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10 gastrointestinal signs or symptoms; (110 cardiovascular signs or symptoms; (2) abnormal weight loss; (and 13) menstrual disorders.  38 C.F.R. § 3.317(b).

In this case, the record reflects that the Veteran experiences symptoms such as dizziness and low back pain.  However, the medical evidence of record has not attributed those symptoms to a known diagnosis.   Accordingly, given the Veteran's status as a Persian Gulf Veteran, the possibility of service connection as a "qualifying chronic disability" has been raised by the record.

When adjudicating a claim for service connection due to undiagnosed illness, a layperson is competent to report objective signs of an illness.  Gutierrez, 19 Vet. App. at 8-9.  However, the regulatory language associated with such a grant clearly states that for the reported symptoms to be considered an undiagnosed illness or medically unexplained chronic multisymptom illness they must meet the criteria that "[b]y history, physical examination, and laboratory tests [they] cannot be attributed to any known clinical diagnosis."  38 C.F.R. § 3.317(a)(1)(ii) (emphasis added).  Thus, although lay testimony may be helpful in reporting any and all symptoms that may be attributed to a qualifying illness, and certainly must be considered by any medical specialist considering the condition, competent medical evidence is necessary to confirm that the reported symptoms cannot be attributed to a known diagnosis.  As discussed above, competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statements, or opinions.  38 C.F.R. § 3.159.  The Veteran has not provided evidence that she is qualified to provide such a medical opinion.  

In this case, the Veteran was afforded the opportunity to appear for a VA examination in connection with her claim.  Per the Board's prior remand instructions, that examination was to include consideration of whether the Veteran's low back pain and dizziness could be attributed to a known clinical diagnosis, or in the alternative, could not be attributed as such.  Unfortunately, the Veteran did not appear for her examination and the Board must rely upon the evidence of record.  38 C.F.R. § 3.655.

While the May 2007 examination could not provide a diagnosis at that time, as the Board addressed in a prior remand, that examination did not consider the possibility of service-connection based on service in Southwest Asia theatre of operations during the Persian Gulf War.  Particularly, although the examiner stated that x-ray evidence was reviewed and attached, there is no discussion of such evidence with regard to either of the reported symptoms on appeal at this time. Therefore, that examination does not fully address whether the conditions alone or together cannot be attributed to a known diagnosis, but merely raise such a possibility.  Essentially, it is inadequate for the Board to rely upon in addressing whether the symptoms can or cannot be attributed to a known diagnosis.  See Barr, 21 Vet. App. at 311; Stefl, 21 Vet. App. at 124.   As stated previously, the Veteran has been afforded ample opportunity to appear for a thorough VA examination which would provide an answer to whether he conditions either are or are not attributable to a known diagnosis, but she did not appear for that examination.  Thus, in this case, while there is no evidence able to attribute the conditions to a known medical diagnosis, there is also inadequate medical evidence available which explicitly states that the symptoms cannot be attributed to a known clinical diagnosis.  

Accordingly, because there is inadequate competent medical evidence that the Veteran's dizziness and low back pain cannot be attributed to a known clinical diagnosis or are parts of a medically unexplained chronic multisymptom illness, the Board must deny the claims.  38 C.F.R. § 3.317.  

The Board is certainly sympathetic to the Veteran's claims and acknowledges her symptoms.  However, as discussed above, the Veteran has not cooperated with VA in developing the record so that the claims can be fully assessed, and the Board is bound to rule on the evidence of record.  In this matter, absent more definitive evidence of either a known clinical diagnosis, or lack thereof, it simply cannot find in favor of the Veteran on any theory of service connection in this case.  In reaching this conclusion, the Board has considered and afforded the Veteran all benefit-of-the-doubt.  However, because the evidence of record is against the claim as it stands, that doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1995); 38 C.F.R. § 4.3 (2015)


ORDER

Entitlement to service connection for a disability manifested by dizziness, to include as a result of an undiagnosed illness, or in the alternative, as secondary to service-connected migraine headaches, is denied.

Entitlement to service connection for a disability manifested by low back pain, to include as a result of an undiagnosed illness, is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


